United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1399
                        ___________________________

                           Jose Abelino Mendoza-Mejia

                             lllllllllllllllllllllPetitioner

                                           v.

              Eric H. Holder, Jr., Attorney General of United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: October 7, 2014
                             Filed: October 10, 2014
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      El Salvadoran citizen Jose Abelino Mendoza-Mejia petitions for review of an
order of the Board of Immigration Appeals upholding an immigration judge’s denial
of withholding of removal. Because we are bound by opinions of earlier panels, see
Gaitan v. Holder, 671 F.3d 678, 681 (8th Cir.), cert. denied, 133 S. Ct. 526 (2012),
we are foreclosed from reconsidering this Court’s determination that the group
Mendoza-Mejia proposed is not cognizable as a particular social group for purposes
of withholding of removal, see De Castro-Gutierrez v. Holder, 713 F.3d 375, 380 (8th
Cir. 2013) (explaining that to qualify for withholding of removal, an alien must show
a clear probability that his life or freedom will be threatened in the country to which
he is being removed because of, among other things, his membership in a particular
social group). The petition for review is denied.
                         ______________________________




                                         -2-